APPEAL OF OPERATORS FUEL AGENCY.Operators Fuel Agency v. CommissionerDocket No. 6349.United States Board of Tax Appeals4 B.T.A. 636; 1926 BTA LEXIS 2237; July 31, 1926, Decided *2237 John B. Brunot, Esq., for the petitioner.  Ward Loveless, Esq., for the Commissioner.  TRAMMELL*636  Before GRAUPNER 1 and TRAMMELL.  TRAMMELL: This is an appeal from the determination of a deficiency in income and profits taxes for the year 1920 in the amount of $2,761.15.  The question involved is whether the taxpayer is entitled to have its taxes assessed under the provisions of section 328 of the Revenue Act of 1918.  *637  FINDINGS OF FACT.  The taxpayer is a Pennsylvania corporation having its principal office at Greensburg.  The authorized capital stock was $200,000, of which $90,000 was issued and outstanding during the taxable year.  The statutory invested capital of the taxpayer, as determined by the Commissioner, was $79,000.  During the taxable year the taxpayer did a gross business in the amount of $6,024,504.85.  Its net profits were $138,159.14.  The amount of taxes paid for the year was $57,158.94.  Approximately 75 per cent of the coal which was sold by the taxpayer was purchased by it from its stockholders.  The Fort Pitt Coal & Coke Co., which*2238  was engaged in selling coal during the year 1920, had a gross income of $144,234.92; gross sales of $3,993,154.73; and net income of $58,954.94.  The profits tax for that year was $15,370.60 and its total tax was $19,528.55.  Its ratio of profits tax to net income was 26 per cent.  Its invested capital was $135,927.05.  Judgment for the Commissioner.Footnotes1. This decision was prepared during Mr. Graupner's term of office. ↩